Citation Nr: 1332796	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  09-06 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability. 

2.  Entitlement to service connection for a left ankle disability. 

3.  Entitlement to an initial higher (compensable) rating for alopecia of the scalp. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from September 1999 to May 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2008 of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and a noncompensable rating for alopecia of the scalp (claimed as dermatitis), effective May 12, 2007.  By this decision, the RO, also denied service connection for a right ankle disability (listed as a right ankle sprain) and for a left ankle disability (listed as a left ankle sprain). 

In November 2010, the Board remanded the issues of entitlement to service connection for right and left ankle disabilities, as well as the issue of entitlement to an initial higher (compensable) rating for alopecia of the scalp, for further development.  The issues have been recharacterized as indicated on the title page to comport with the evidence of record. 

As noted in the November 2011 remand, the Veteran originally claimed service connection for dermatitis and his treatment records reveal variously diagnosed skin conditions of the face and scalp.  The Veteran is presently service-connected for alopecia of the scalp (claimed as dermatitis) and he is not service-connected for any other skin disabilities.  The Veteran, as a layperson, is not competent to distinguish one skin disorder from another, and hence a claim for one condition must be liberally read as to include claims of service connection for all currently diagnosed skin disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In August 2010 and December 2012 informal hearing presentations, the Veteran's representative specifically raised the issues of entitlement to service connection for additional skin disabilities to include pseudofolliculitis barbae and cellulitis of the scalp.  Those issues are not before the Board and are again referred to the RO for appropriate action. 

In January 2013, the Board remanded the case for additional development.  



The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for VA examinations in association with the claims on appeal in April 2013 and May 2013.  He failed to report for the scheduled VA examinations.  

Although the notice of the scheduled examinations was sent to his address of record and not returned as undeliverable, in June 2013 the RO noted that attempts to contact the Veteran were unsuccessful because his phone number was out of order.  In July 2013, the Veteran's representative noted that they had been unable to contact the Veteran.  

VA treatment records reflect the Veteran underwent a routine general medical examination on April 3, 2013 at the VA Medical Center (VAMC) in Dallas, Texas.  A cumulative vitals/measurements report was entered on June 10, 2013, and the primary care physician scheduled him for an appointment in the acute care clinic on July 1, 2013.  

In view of the recent treatment at the Dallas, Texas, VAMC, the RO must contact the Dallas, Texas, VAMC, to include the acute care clinic, to obtain the Veteran's current contact information.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the VAMC Dallas, Texas, and attempt to obtain current contact information for the Veteran.  If current information is obtained, schedule the Veteran for the VA examinations that were scheduled in April 2013 and May 2013.  

2.  Then, readjudicate the appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


